DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 and 10-14 are allowed.
The following is an examiner's statement of reasons for allowance: the prior art of record fails to show a plurality of signal wires respectively connected to the signal pads; and a core ground wire connected to the core ground pad, wherein the core ground wire is adjacent to at least one of the signal wires so as to shield the at least one of the signal wires (claim 1); at least one ground pad, wherein the at least one ground pad and the signal pads are disposed in the input and output pad region and arranged in at least one row along a side of the core wiring region; wherein the core ground pad is adjacent to one of the signal pads that is the farthest away from the ground pad (claim 8); a core ground pad disposed in the core wiring region and adjacent to one of the signal pads; and a plurality of ground traces and a plurality of power traces, wherein the ground traces and the power traces are alternately arranged in the core wiring region, and the core ground pad is disposed on one of the ground traces (claim 14).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI V PHAM whose telephone number is (571)272-1715.  The examiner can normally be reached on M-F 8:30a.m-10:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HOAI V PHAM/
Primary Examiner, Art Unit 2892